EXHIBIT 10.1
 

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT ("Agreement") is made effective as of May
27, 2010 (the “Effective Date”) between HEMAGEN DIAGNOSTICS, INC., a Delaware
corporation (the "Company"), and WILLIAM P. HALES (the "Executive").
 
R E C I T A L S:
 
Executive has served as the President and Chief Executive Officer (“CEO”) of the
Company; and,
 
The Company desires to continue to have the benefit of Executive’s services as
President and CEO and on the terms and conditions set forth in this Agreement;
and,
 
The Executive desires to be employed by the Company on the terms and conditions
set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements of the parties herein contained, and intending to be legally
bound hereby, the parties hereto agree as follows:
 
1.           Employment; Acceptance of Employment.  The Company hereby employs
Executive to render services to the Company as President and CEO.  In addition,
Executive shall be a member of the Board of Directors (the “Board”) of the
Company and serve as its Chair as elected by the Board.  In carrying out his
duties under this Agreement, Executive shall report to the Board.  During the
term of this Agreement, Executive shall devote substantially all of his business
time and attention to the business and affairs of the Company.
 
2.           Executive Duties.  Executive shall serve as Chairman of the Board,
President, and CEO of the Company.  Executive’s duties include those duties
customarily rendered by a President and CEO, together with such other duties and
services as may be reasonably assigned to Executive, consistent with Executive’s
title, from time to time in the conduct of the business of the Company.
 
3.           Term.  Executive’s employment under this Agreement shall commence
as of the date hereof and, unless terminated earlier pursuant to Section 5,
shall terminate on third anniversary of the Effective Date (the “Term”).  The
parties shall negotiate in good faith with respect to an extension of the Term
of Employment but neither party shall be obligated to any such extension.
 
4.           Compensation and Benefits.
 
(a)           Salary.  During the Term, and in addition to any compensation
Executive may receive from Company, Executive shall receive a salary from the
Company for his services as President and CEO of $200,000 per year
(“Salary”).  This Salary shall be payable in accordance with the Company's
general executive payroll policies.  Company and Executive hereby acknowledge
that payments of salary to which Executive is entitled prior to the Effective
Date in the aggregate amount of $34,375 (the “Deferred Salary”) have not been
paid to Executive, at Executive’s direction. The Company acknowledges and agrees
that in the event Executive directs Company not to pay, or  refuses any portion
of the Deferred Salary and/or any salary increase (a “Salary Increase”) at any
time, for any reason, including, but not limited to, any increase evidenced
herein, the Company and Executive shall in good faith negotiate with respect to
the form, timing and arrangements for payment of the Salary Increase and/or
Deferred Salary, as the case may be, otherwise due to Executive.  However, this
Agreement does not otherwise obligate the Company to accrue for or later pay any
amount of salary so refused by Executive until Executive and the Company so
mutually determine in good faith to pay such amounts.  On each anniversary date
of the Effective Date during the Term, the Salary shall increase by the average
annual increase provided to all employees of the Company taken as a whole.  In
addition to salary, Executive may receive other cash compensation from the
Company for services hereunder at such times, in such amounts and on such terms
and conditions as the Board may determine from time to time.
 

 
 

--------------------------------------------------------------------------------

 

(b)           Annual Bonus. The Company agrees to pay to Executive a minimum
annual bonus of five percent, or a percent as otherwise provided on mutual
agreement between the parties, to be computed based upon the net income
(excluding extraordinary items such as gains on sale of assets and extraordinary
tax items) realized by the consolidated earnings of the Company and its
affiliates ore any other metric that may be in accordance with the Executive
Compensation Plan which has been adopted by the Board.
 
(c)           Stock Options. Executive shall be granted stock options by the
Company for no less than 85,000 shares each year during the Term under the
Company's 2007 Stock Incentive Plan (the “Plan”) or such other equity based
plans  as may be established by the Company from time to time.  The amount of
such stock options shall be adjusted for stock dividends and stock splits.
 
(d)           No Additional Compensation for Board Service. Executive shall not
be paid additional compensation for Board Meetings in accordance with the
Company’s policy, which only compensates non-employee directors.
 
(e)           Deferred Compensation. Executive, at his option, shall be allowed
to defer any portion of his cash compensation in accordance with any plan
approved by the Company.
 
(f)           Discretionary Bonus.  In addition, the Company, in its sole
discretion, may decide to pay Executive an additional discretionary bonus
(“Discretionary Bonus”).  The determination of whether to pay Executive a
Discretionary Bonus and the amount, if any, of such bonus, rests in the sole
discretion of the Board.
 
(g)           Expenses.  The Company shall pay or reimburse Executive, against
presentation of receipts or other expenses of the incurrence and amount of such
expenses, for all reasonable business expenses actually incurred or paid by
Executive during the period of Executive’s employment hereunder in the
performance of Executive’s services under this Agreement.  Specifically,
Executive shall be entitled to allowances for his automobile and housing
expenses in monthly amounts not to exceed $3,500 in the aggregate.
 

 
 

--------------------------------------------------------------------------------

 

(h)           Benefits.  The Company shall during the Term of the Executive’s
employment provide to Executive, if Executive so elects, medical, dental and
disability, including long-term disability, benefits and insurances and coverage
under applicable employee benefit plans provided generally and from time to time
to senior executives of the Company pursuant to the terms, conditions and
limitations of the Company’s plans and its regulations in effect and as they may
be modified from time to time (collectively, the “Benefits”).
 
(i)           Insurance.  In the sole and absolute and sole discretion of the
Board, the Company may maintain and pay the premiums for a key man life
insurance policy (the “Policy”) for which the beneficiary shall be the
Company.  While the Executive will cooperate with the Board in connection with
securing any such policy providing up to an amount of $5,000,000 in benefits,
the Board shall determine the amount of coverage and sufficiency thereof.  In
the event the Company secures the Policy, it shall also pay the premiums for a
second life insurance policy not to provide a benefit in excess of $2,000,000
for which Executive shall designate beneficiaries.
 
(j)           Option Grant. Effective the date hereof, the Company hereby grants
to Executive options (the “Options”) to purchase 1,850,000 shares of common
stock of the Company, at an exercise price per share of $0.11 which has been
calculated as a 33% premium to the average closing price of the shares as traded
on the Over The Counter Bulletin Board during the last twenty trading days, and
otherwise in accordance with and subject to the terms and conditions of the
Plan.  To the extent permitted by applicable law and the Plan, the Options are
intended to be “Incentive Options” as defined in the Plan and shall become
exercisable in three equal annual installments of thirty three and one third (33
1/3%) per year beginning on the first anniversary of the Effective Date.  The
Options shall expire on the earlier of (i) ten (10) years after the Effective
Date, and (ii) the date otherwise contemplated by the Plan.  The Options are
subject to termination as provided in the Plan.
 
(k)           Tax- Related Items. Regardless of any action the Company may take
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding legally due by Executive ("Tax-Related
Items"), Executive acknowledges that the ultimate liability for all Tax-Related
Items is and remains Executive’s responsibility and that the Company (i) makes
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Options, including the grant, vesting
or exercise thereof, the subsequent sale of shares acquired pursuant to such
exercise and the receipt of any dividends; and (ii) does not commit to structure
any aspect of the Options to reduce or eliminate Executive’s liability for
Tax-Related Items.  Prior to exercise of the option, Executive shall pay or make
adequate arrangements satisfactory to the Company to satisfy all withholding and
payment on account obligations of the Company.  In this regard, Executive
authorizes the Company to withhold all applicable Tax-Related Items legally
payable by Executive from compensation paid to Executive by the Company or from
proceeds of the sale of the shares. Alternatively, or in addition, if
permissible under local law, the Company may (x) arrange for the sale of shares
that Executive acquires to meet the withholding obligation for Tax-Related
Items, and/or (y) withhold in shares, provided that the Company only withholds
the amount of shares necessary to satisfy the minimum withholding

 
 

--------------------------------------------------------------------------------

 

amount.  Executive shall pay to the Company any amount of Tax-Related Items that
the Company may be required to withhold as a result of the Options that cannot
be satisfied by the means previously described.  The Company may refuse to honor
the exercise and refuse to deliver the shares if Executive fails to comply with
the Tax-Related Items obligations described in this subsection 4(k). In
addition, in no event shall any provision herein be deemed or otherwise
interpreted to require the Company to “gross up” any payment or benefit for the
purpose of decreasing Executive’s tax liabilities (or reimbursing him with
respect thereto) in connection with the compensation contemplated hereby.
Specifically, nothing herein shall otherwise trigger the application of Internal
Revenue Code of 1986 ("Code") Section 280G to the Company.
 
5.           Termination.  Notwithstanding Section 3 of this Agreement, this
Agreement may be terminated under the following terms and conditions:
 
(a)           Termination of Employment with Severance Benefits.  Executive
shall be entitled to the severance benefits described herein in the event that
his employment with the Company terminates during the Term under any of the
following circumstances:
 
(i)           Executive’s voluntary resignation from employment with the Company
within ninety-days (90) of the following:
 
(A)           The failure of the Board to appoint or re-appoint or elect or
re-elect Executive to the office of the Chairman, President or CEO (or a more
senior office) of the Company;
 
(B)           The failure of the stockholders of the Company to elect or
re-elect Executive as a director of the Board or the failure of the Board (or
the nominating committee thereof) to nominate Executive for such election or
re-election;
 
(C)           The expiration of a thirty (30) day period following the date on
which Executive gives written notice to the Company of its material failure,
whether by amendment of the Company’s Restated Certificate of Incorporation or
Amended and Restated By-laws, action of the Board or the Company's stockholders
or otherwise, to vest in Executive the functions, duties, or responsibilities
prescribed in Section 3 of this Agreement, unless, during such thirty (30) day
period, the Company cures such failure in a manner determined by Executive and
the Board to be satisfactory; or
 
(D)           The expiration of a thirty-day (30) period following the date on
which Executive gives written notice to the Company of its material breach of
any term, condition or covenant contained in this Agreement (including, without
limitation any reduction of Executive's rate of base salary in effect from time
to time and any change in the terms and conditions of any compensation or
benefit program in which Executive participates which, either individually or
together with other changes, has a material adverse effect on the aggregate
value of his total compensation package), unless, during such thirty (30) day
period, the Company cures such failure in a manner determined by Executive and
the Board to be satisfactory; or
 

 
 

--------------------------------------------------------------------------------

 

 
(ii)           Executive's death; or
 
(iii)           Subject to the provisions of Section 6, the termination of
Executive’s employment with the Company for any other reason not described in
this Section 5(a).
 
(b)           Upon the termination of Executive's employment with the Company
under circumstances described in Section 5(a) of this Agreement and upon
Executive’s execution of a release reasonably satisfactory to the Company, the
Company shall pay and provide to Executive (or, in the event of his death, to
his estate):
 
(i)           His earned but unpaid compensation (including, without limitation,
all items which constitute wages under the Maryland Labor Law and the payment of
which is not otherwise provided for under this Section 5(a) as of the date of
the termination of his employment with the Company, such payment to be made at
the time and in the manner prescribed by law applicable to the payment of wages
but in no event later than thirty (30) days after termination of employment;
 
(ii)           All benefits, if any, to which he is entitled as a former
employee under the compensation plans and programs maintained for the benefit of
the Company's officers and employees;
 
(iii)           Continued Benefits, and after taking into account the coverage
provided by any subsequent employer, if and to the extent necessary to provide
for Executive, for the remaining unexpired Term, coverage equivalent to the
coverage to which he would have been entitled under such plans for Benefits (as
in effect on the date of his termination of employment, or, if his termination
of employment occurs after a Change of Control (defined below), on the date of
such Change of Control, whichever benefits are greater), if he had continued
working for the Company during the remaining unexpired Term at the highest
annual rate of compensation achieved during that portion of the Term which is
prior to Executive's termination of employment with the Company;
 
(iv)           Within thirty (30) days following his termination of employment
with the Company, a lump sum payment, in an amount equal to the present value of
the salary that Executive would have earned if he had continued working for the
Company for one year at the highest annual rate of salary achieved during that
portion of the Term which is prior to Executive's termination of employment with
the Company, where such present value is to be determined using a discount rate
equal to the applicable short-term federal rate prescribed under Section 1274(d)
of the Code, compounded using the compounding period corresponding to the
 

 
 

--------------------------------------------------------------------------------

 

Company's regular payroll periods for its officers, such lump sum to be paid in
lieu of all other payments of salary provided for under this Agreement in
respect of the period following any such termination. At the option of
Executive, such payments may be made in equal monthly installments over a period
of not less than one year, nor more than two years, in which case such payments
will not be discounted;
 
(v)           Within thirty (30) days following his termination of employment
with the Company, a lump sum payment in an amount equal to the present value of
the additional employer contributions to which he would have been entitled under
any and all qualified and non-qualified defined contribution plans maintained
by, or covering employees of, the Company, if he were 100% vested there under
and had continued working for the Company, during the remaining unexpired Term
at the highest annual rate of compensation achieved during that portion of the
Term which is prior to Executive’s termination of employment with the Company,
and making the maximum amount of employee contributions, if any, required under
such plan or plans, such present value to be determined on the basis of a
discount rate, compounded using the compounding period that corresponds to the
frequency with which employer contributions are made to the relevant plan, equal
to the applicable Pension Benefit Guaranty Corporation rate. At the option of
Executive, such payments may be made in equal monthly installments over a period
of not less than one, nor more than two years, in which case such payments will
not be discounted;
 
(vi)           The payment that would have been made to Executive under any cash
bonus or long-term or short-term cash incentive compensation plan maintained by,
or covering employees of, the Company, if he had continued working for the
Company during the remaining unexpired Term and had earned the maximum bonus or
incentive award in each calendar year that ends during the remaining unexpired
Term, such payments to be equal to the product of:
 
(A)           The maximum percentage rate at which an award was ever available
to Executive under such incentive compensation plan, multiplied by
 
(B)           Net income of the Company for the most recent fiscal year which is
prior to Executive’s termination of employment with the Company; such payments
to be made in a lump sum payment in an amount equal to the present value of such
payments as if made in accordance with Company's bonus plans, where such present
value is to be determined using a discount rate equal to the applicable
short-term federal rate prescribed under Section 1274(d) of the Code, within
thirty (30) days following Executive’s termination of employment.  At the option
of Executive, such payments may be made in equal monthly installments over a
period of not less than one, nor more than two years, in which case such
payments will not be discounted; (vii) at the election of the Company made
within thirty (30) days following his termination of employment with the
Company, upon the surrender of stock options or stock appreciation rights issued
to Executive under any stock option and appreciation rights plan or program
maintained by, or covering employees of, the Company, a lump sum payment in an
amount equal to the product of:
 

 
 

--------------------------------------------------------------------------------

 

 
(I)           The excess of (i) the fair market value of a share of stock of the
same class as the stock subject to the option or appreciation right, determined
as of the date of termination of employment, over (ii) the exercise price per
share for such option or appreciation right, as specified in or under the
relevant plan or program; multiplied by
 
(II)           The number of shares with respect to which options or
appreciation rights are being surrendered.
 
(vii)           For purposes of this Section 5(b)(vii) and for purposes of
determining Executive’s right following his termination of employment with the
Company to exercise any options or appreciation rights not surrendered pursuant
hereto, Executive shall be deemed fully vested in all options and appreciation
rights under any stock option or appreciation rights plan or program maintained
by, or covering employees of, the Company, even if he is not vested under such
plan or program, and shall have a period of three months from the date of
termination of employment to exercise such stock options or appreciation rights.
 
(viii)           At the election of the Company made within thirty (30) days
following Executive’s termination of employment with the Company, upon the
surrender of any shares awarded to Executive under any restricted stock plan
maintained by, or covering employees of, the Company, a lump sum payment in an
amount equal to the product of:
 
(A)           The fair market value of a share of stock of the same class of
stock granted under such plan, determined as of the date of Executive
termination of employment; multiplied by
 
(B)           The number of shares which are being surrendered.
 
(ix)           For purposes of this Section 5(b)(ix) and for purposes of
determining Executive’s right following his termination of employment with the
Company to any stock not surrendered pursuant hereto, Executive shall be deemed
fully vested in all shares awarded under any restricted stock plan maintained
by, or covering employees of, the Company, even if he is not vested under such
plan;
 
(x)           The Company and Executive hereby stipulate that the damages that
may be incurred by Executive following any such termination of employment are
not capable of accurate measurement as of the date first above written and that
the payments and benefits contemplated by this Section 5(b) constitute
reasonable
 

 
 

--------------------------------------------------------------------------------

 

damages under the circumstances and shall be payable without any requirement of
proof of actual damage. The Company and Executive further agree that the Company
may condition the payments and benefits (if any) due under Sections 5(b)(ii),
(iv), (v), (vi), and (vii) on the receipt of Executive’s resignation from any
and all positions which he holds as an officer, director or committee member
with respect to the Company, or any subsidiary or affiliate of either of them.
 
6.           Termination Without Additional Company Liability.
 
(a)           In the event that Executive’s employment with the Company shall
terminate during the Term on account of:
 
(i)           The discharge of Executive for "cause," which, for purposes of
this Agreement shall mean: (A) Executive intentionally engages in dishonest
conduct in connection with his performance of services for the Company; (B)
Executive is convicted of, or pleads guilty or nolo contendere to, a felony or
any crime involving moral turpitude; (C) Executive willfully fails or refuses to
perform his duties under this Agreement and fails to cure such breach
within  thirty (30) days following written notice thereof from the Company; (D)
Executive breaches his fiduciary duties to the Company for personal profit; or
(E) Executive’s willful breach or violation of any law, rule or regulation
(other than traffic violations or similar offenses), or final cease and desist
order in connection with his performance of services for the Company;
 
(ii)           Executive’s voluntary resignation from employment with the
Company for reasons other than those specified in Section 5(a); or
 
(A)           A determination that Executive is eligible for long-term
disability benefits under the Company's long-term disability insurance program
or, if there is no such program, under the federal Social Security Act; then the
Company shall have no further obligations under this Agreement, other than the
payment to Executive (or, in the event of his death, to his estate) of his
earned but unpaid salary as of the date of the termination of his employment,
and the provision of such other benefits, if any (including but not limited to
the benefits contemplated by Sections 5 and 7), to which he is entitled as a
former employee under the employee benefit plans and programs, compensation
plans and programs, and indemnification and insurance plans and programs
maintained by, or covering employees of, the Company.
 
(B)           For purposes of Section 6(a)(ii)(A) or (B), no act or failure to
act, on the part of Executive, shall be considered "willful" unless it is done,
or omitted to be done, by Executive in bad faith or without reasonable belief
that Executive’s action or omission was in the best interests of the Company.
ANY act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or based upon the written advice of counsel for the
 

 
 

--------------------------------------------------------------------------------

 

Company shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company.  The cessation
of employment by Executive shall not be deemed to be for "cause" within the
meaning of Section 6(a)(i)unless and until there shall have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of
three-fourths of the non-employee members of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to
Executive and Executive is given an opportunity, together with counsel, to be
heard before the Board), finding that, in the good faith opinion of the Board,
Executive is guilty of the conduct described in Section 6(a)(i) above, and
specifying the particulars thereof in detail.
 
7.           Termination Upon or Following a Change of Control.
 
(a)           A change of control of the Company ("Change of Control") shall be
deemed to have occurred upon the happening of any of the following events:
 
(i)           Approval by the stockholders of the Company of a transaction that
would result in the reorganization, merger or consolidation of the Company,
respectively, with one or more other persons, other than a transaction following
which:
 
(A)           At least 51% of the equity ownership interests of the entity
resulting from such transaction are beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) in substantially the same relative proportions by persons
who, immediately prior to such transaction, beneficially owned (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) at least 51% of the
outstanding equity ownership interests in the Company; and
 
(B)           At least 51% of the securities entitled to vote generally in the
election of directors of the entity resulting from such transaction are
beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the securities
entitled to vote generally in the election of directors of the Company;
 
(ii)           The acquisition of all or substantially all of the assets of the
Company or beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20% or more of the outstanding securities of the
Company entitled to vote generally in the election of directors by any person or
by any persons acting in concert (other than Executive or persons acting in
concert with Executive), or approval by the stockholders of the Company of any
transaction which would result in such an acquisition;
 

 
 

--------------------------------------------------------------------------------

 

 
(iii)           A complete liquidation or dissolution of the Company, or
approval by the stockholders of the Company of a plan for such liquidation or
dissolution;
 
(iv)           The occurrence of any event if, immediately following such event,
at least 50% of the members of the board of directors of the Company do not
belong to any of the following groups:
 
(A)           Individuals who were members of the board of directors of the
Company on the date of this Agreement; or
 
(B)           Individuals who first became members of the board of directors of
the Company after the date of this Agreement either:
 
(I)           Upon election to serve as a member of the board of directors of
the Company by affirmative vote of three-quarters of the members of such board,
in office at the time of such first election; or
 
(II)           Upon election by the stockholders to serve as a member of the
board of directors of the Company, but only if nominated for election by
affirmative vote of three-quarters of the members of the board of directors of
the Company, or of a nominating committee thereof, in office at the time of such
first nomination;
 
(III)           Provided, however, that such individual's election or nomination
did not result from an actual or threatened election contest (within the meaning
of Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents (within the meaning of
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) other than by
or on behalf of the Board of the Company.  In no event, however, shall a Change
of Control be deemed to have occurred as a result of any acquisition of
securities or assets of the Company, or a subsidiary of either of them, by the
Company, or a subsidiary of either of them, or by any employee benefit plan
maintained by any of them. For purposes of this Section 7(a), the term "person"
shall have the meaning assigned to it under Section 14(d)(2) of the Exchange
Act.
 
(b)           In the event of a Change of Control, Executive shall be entitled
to the payments and benefits contemplated by Section 5(b), provided, however,
that he signs a release reasonably satisfactory to the Company and, provided
however, with respect to any such benefits or payments to be made thereunder,
the benefits or payments contemplated by Section 5(b) will be calculated as if
the remaining unexpired Term is equal to one year, in the event of his
termination of employment with the Company under any of the circumstances
described in Section 5(a) of this Agreement or under any of the following
circumstances:
 

 
 

--------------------------------------------------------------------------------

 

 
(i)           Resignation, voluntary or otherwise, by Executive at any time
during the Term following his demotion, loss of title, office or significant
authority or responsibility, or following any reduction in any element of his
package of compensation and benefits;
 
(ii)           Resignation, voluntary or otherwise, by Executive at any time
during the Term following any relocation of his principal place of employment or
any change in working conditions at such principal place of employment which
Executive, in his reasonable discretion, determines to be embarrassing,
derogatory or otherwise adverse;
 
(iii)           Resignation, voluntary or otherwise, by Executive at any time
during the Term following the failure of any successor to the Company in the
Change of Control to include Executive in any compensation or benefit program
maintained by it or covering any of its executive officers, unless Executive is
already covered by a substantially similar plan of the Company which is at least
as favorable to him; or
 
(iv)           Resignation, voluntary or otherwise, for any other reason
whatsoever following the effective date of the Change of Control.


 
8.           Confidentiality of Trade Secrets and Business Information.
 
(a)           Executive agrees that he shall not at any time during the Term or
thereafter disclose or use any Confidential Information relating to the Company,
which information shall have been obtained by Executive during Executive’s
employment by the Company.  For this purpose, “Confidential Information” shall
include trade secrets, product information, pricing policies, technical
processes, marketing plans, business strategies, formulae, inventions, research
projects or other information regarding the financial and business affairs of
the Company that at the time in question have not been disclosed to the public
or within the relevant trade or industry.  Notwithstanding the foregoing
provisions of this Section 8, Executive may disclose or use any such information
(i) as such disclosure or use may be required or appropriate in the course of
his employment with the Company, (ii) when required by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction, or (iii) with the prior written consent of
the Company.
 
(b)           Executive agrees to receive, hold and treat all Confidential
Information received from, or developed for, the Company confidential and
secret, to use such Confidential Information only for the advancement of the
interests of the Company, and to use Executive’s best efforts to protect the
secrecy of such Confidential Information.
 

 
 

--------------------------------------------------------------------------------

 

Executive agrees not to make or retain a copy of, nor make or cause to be made
any notes of, nor remove or cause to be removed from the premises of the
Company, any document or recording incorporating any trade secret or other
Confidential Information belonging to or relating to Company, unless such
copying or making of notes is necessary for proper and efficient discharge of
Executive’s duties, provided, however, that if the Company authorizes removal or
copying of such trade secrets or Confidential Information, Executive shall
return such document, papers, copies or notes to Company forthwith after the
authorized purpose has ceased or has been completed or on the demand of Company.
 
(c)           On or before the termination of Executive’s employment, Executive
shall return all records, materials, and other physical objects relating to
employment, including tools, documents, papers, computer software, and passwords
and other identification materials.  This obligation applies to all materials
relating to the affairs of the Company or any of its customers, clients,
vendors, or agents that may be in Executive’s possession or control.
 
9.           Prohibition Against Competitive Activities during and after
Employment.  For as long as Executive is employed under this Agreement and, if
(but only if) Executive's employment hereunder is terminated by the Company for
"cause," for a period equal to twenty-four (24) months after the date of
Executive’s termination hereunder for "cause"  Executive shall not participate
directly or indirectly, in any capacity, as an owner, officer, director,
employee, consultant or otherwise, in a business that competes with the Company.
In the event Executive’s employment is terminated pursuant to Section 7 hereof,
for a period equal to twelve (12) months after the date of Executive’s
termination hereunder pursuant to Section 7 Executive shall not participate
directly or indirectly, in any capacity, as an owner, officer, director,
employee, consultant or otherwise, in a business that competes with the Company.
 
10.           Non-Interference.  For a period of twenty-four (24) months
following the effective date of Executive’s termination, for any reason, from
the Company, Executive agrees not to directly or indirectly recruit, solicit or
induce, or attempt to recruit, solicit or induce any employees, consultants or
independent contractors of the Company to terminate, alter or modify their
employment or other relationship with the Company.
 
11.           Injunction.  If Executive commits a breach of any of the
provisions of Sections 8 through 10 or any part thereof, the Company shall have
the right and remedy to have the provisions of this Agreement specifically
enforced by way of preliminary and/or permanent injunction by any court having
jurisdiction, it being acknowledged and agreed by Executive and the Company that
any such breach shall cause irreparable injury to the Company and that money
damages shall not provide an adequate remedy to the Company.  Furthermore, this
Agreement is intended to protect the proprietary rights of the Company in
important ways, and even the threat of any misuse of the technology or other
Confidential Information of the Company would be extremely harmful because of
the importance of that technology and Confidential Information.  In light of
these considerations, Executive agrees that a court of competent jurisdiction
shall be justified in enjoining any breach of this Agreement, upon the Company’s
request.  Such injunctive relief shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company under law or in equity.
 

 
 

--------------------------------------------------------------------------------

 

12.           No Effect on Benefits.  The termination of Executive’s employment
during the term of this Agreement or thereafter, whether by the Company or by
Executive, shall have no effect on the rights and obligations of the parties
hereto under the Company's qualified or non-qualified retirement, pension,
savings, thrift, profit-sharing or stock bonus plans, group life, health
(including hospitalization, medical and major medical), dental, accident and
long term disability insurance plans or such other employee benefit plans or
programs, or compensation plans or programs, as may be maintained by, or cover
employees of, the Company from time to time.
 
13.           Indemnification and Insurance.
 
(a)           During the Term and for a period of six (6) years thereafter, the
Company shall cause Executive to be covered by and named as an insured under any
policy or contract of insurance obtained by it to insure its directors and
officers against personal liability for acts or omissions in connection with
service as an officer or director of the Company or service in other capacities
at the request of the Company. The coverage provided to Executive pursuant to
this Section 13 shall be of the same scope and on the same terms and conditions
as the coverage (if any) provided to other officers or directors of the Company.
 
(b)           To the maximum extent permitted under applicable law, during the
Term and for a period of six (6) years thereafter, the Company shall indemnify
Executive against and hold him harmless from any costs, liabilities, losses and
expenses to the fullest extent and on the most favorable terms and conditions
that similar indemnification is offered to any director or officer of the
Company, or any subsidiary or affiliate thereof. Nothing herein shall limit the
ability of the Company to enter into with any director or executive officer
separate agreements that provide for greater indemnification obligations of the
Company to any such director or executive officer.
 
14.           Outside Activities.
 
(a)           Subject to Sections 8 through 10 of this Agreement, Executive may
serve as a member of a board of directors of such business, community and
charitable organizations as he may disclose to and as may be approved by the
Board, which approval shall not be unreasonably withheld; provided, however,
that such service shall not materially interfere with the performance of his
duties under this Agreement. Executive may also engage in personal business and
investment activities which do not materially interfere with the performance of
his duties hereunder; provided, however, that such activities are not prohibited
under any code of conduct or investment or securities trading policy established
by the Company and are generally applicable to all similarly situated
executives. Executive may also serve as an officer or director of any subsidiary
of the Company. If Executive is discharged or suspended, or is subject to any
regulatory prohibition or restriction with respect to participation in the
affairs of the Company, he shall continue to perform services for the Company in
accordance with this Agreement but shall not directly or indirectly provide
services to or participate in the affairs of the Company in a manner
inconsistent with the terms of such discharge or suspension or any applicable
regulatory order.
 

 
 

--------------------------------------------------------------------------------

 



 
15.           Vacation.
 
(a)           Executive shall be entitled annually to vacation time of five (5)
weeks in total and comprehensive leave time as agreed to by the parties or
permitted by Company policy.
 
16.   Indemnification for Attorneys Fees.  The Company shall indemnify, hold
harmless and defend Executive against reasonable costs, including legal fees,
incurred by him in connection with or arising out of any action suit or
proceeding in which he may be involved, as a result of his efforts, in good
faith, to defend or enforce the terms of this Agreement; provided, however, that
Executive shall have substantially prevailed on the merits pursuant to a
judgment, decree or order of a court of competent jurisdiction or of an
arbitrator in an arbitration proceeding, or in a settlement. For purposes of
this Agreement, any settlement agreement which provides for payment of any
amounts in settlement of the Company's obligations hereunder shall be conclusive
evidence of Executive’s entitlement to indemnification hereunder, and any such
indemnification payments shall be in addition to amounts payable pursuant to
such settlement agreement, unless such settlement agreement expressly provides
otherwise.
 
17.           Other Terms.
 
(a)           Severability. Executive agrees that the terms of this Agreement
are reasonable and properly required for the protection of the Company’s
legitimate business interests.  If any of the covenants or provisions contained
in this Agreement, or any part thereof, is hereafter construed to be invalid or
unenforceable in any respect, the same shall not affect the remainder of the
covenant, covenants or provisions which shall be given the maximum effect
possible without regard to the invalid portions and the remainder shall then be
fully enforceable.
 
(b)           Waiver.  Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant, or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. ANY waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.
 
(c)           Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.
 
(d)           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware, without
regard to its conflicts of law rules.  If any provision of this Agreement is
hereafter construed to be invalid or unenforceable in any respect, the same
shall not affect the remaining provisions of this Agreement, without regard to
the invalid option, and any such invalid provisions shall be reformed and
construed to the extent necessary to permit their enforceability so as to
reflect the intent of the parties hereto.
 

 
 

--------------------------------------------------------------------------------

 

 
(e)           Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, heirs (in the case of
Executive) and permitted assigns.  No rights or obligations of the Company under
this Agreement may be assigned or transferred by the Company.  No rights or
obligations of Executive under this Agreement may be assigned or transferred by
Executive other than her rights to compensation and benefits, which may be
transferred only by operation of law and the terms and conditions herein.
 
(f)           Executive Representations. Executive hereby represents and
warrants that (i) Executive has the right to enter into this Agreement with the
Company and to grant the rights contained in this Agreement, and (ii) the
provisions of this Agreement do not violate any other contracts or agreements
that Executive has entered into with any other individual or entity.
 
(g)           Company Representations. The Company represents and warrants that
(i) it is fully authorized by action of its Board (and of any other person,
entity or body whose action is required) to enter into this Agreement and to
perform its obligations under it; (ii) the execution, delivery and performance
of this Agreement by it shall not violate any applicable law, regulation, order,
judgment or decree of any agreement, plan or corporate governance document to
which it is a party or by which it is bound; and (iii) upon the execution and
delivery of this Agreement by the parties hereto, this Agreement shall be a
valid and binding obligation of the Company, enforceable against it in
accordance with the terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforceability of creditors’ rights generally.
 
(h)           Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when (i)
delivered personally, (ii) three (3) days after mailing by certified or
registered mail, postage prepaid, return receipt requested or (iii) delivered by
overnight courier (provided that a written acknowledge of receipt is obtained by
the overnight courier) to the party concerned at the address indicated below or
to such changed address as such party may subsequently give such notice of:
 
If to the Company:
 
Hemagen Diagnostics, Inc.
9033 Red Branch Road
Columbia, Maryland 21045
Attn: Secretary
 

 
 

--------------------------------------------------------------------------------

 

With a required copy (which shall not constitute notice):
 
Keating Muething & Klekamp PLL
One East Fourth Street, Suite 1400
Cincinnati, Ohio  45202
Attention:  F. Mark Reuter, Esq.


If to the Executive:
 
William P. Hales
1101 St. Paul Street, #2302
Baltimore, Maryland  21202
 
(i)           Section Headings. The Section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
(j)           Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof.
 
(k)           Amendment. This Agreement may not be amended, modified, superseded
or waived, except by a written instrument executed by both parties hereto, or,
in the case of a waiver, by the party waiving compliance.  The failure of either
party at any time or times to require performance of any provision hereof shall
in no manner effect the right at a later time to enforce the same.  No wavier by
either party of the breach of any term or covenant contained in this Agreement
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.
 
18.           Survival.  The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment or this
Agreement to the extent necessary to the intended preservation of such rights
and obligations.
 
[Remainder of page intentionally left blank; signatures follow.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
hereof first above written.
 

             
 
 /s/ William P. Hales     WILLIAM P. HALES                  

 
 

 
HEMAGEN DIAGNOSTICS, INC.
 
         
 
By:
/s/ Catherine M. Davidson       Catherine M. Davidson, Secretary                
 
